Quillian, J.
1. The Citizens & Southern National Bank of Macon, Georgia, obtained a final judgment against Samual A. Still, Sr., and Samual A. Still, Jr., on a note of which they were comakers. Samual A. Still, Sr., filed a bill of exceptions in which Samual A. Still, Jr., was not made a party.
2. “ ‘All parties who are interested in sustaining the judgment of the court below, or who would be affected by a judgment of reversal, are indispensable parties in the . . . [appellate court], and must be made parties to the bill of exceptions, or *711the writ of error will be dismissed. Civil Code (1910), § 6176 (Code § 6-1202); Emanuel Farm Co. v. Batts, 176 Ga. 552 (168 S. E. 316)'; Malsby v. Shipp, 177 Ga. 54 (1) (169 S. E. 308).” Stewart v. Stewart, 208 Ga. 83 (2) (65 S. E. 2d 151).
Decided May 16, 1957.
Adams, O’Neal & Steele, for plaintiff in error.
Sell ■& Comer, contra.
3. In the present case Samual A. Still, Jr., being a joint maker of the note, had a right of contribution against Samual A. Still, Sr., and would be affected by a judgment of reversal and should have been made a party to the bill of exceptions. Hall v. Harris, 6 Ga. App. 822 (65 S. E. 1086); Westbrook v. James, 89 Ga. App. 234 (79 S. E. 2d 19). An essential party not having been made a party to the bill of exceptions the writ of error must be

Dismissed.


Felton, C. J., and Nichols, J., concur.